DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find the support for “wherein the drive cable is configured to rotate relative to the sheath and the fluid about an axis of rotation associated with the IVUS device” from the Original filed Specification. Although Original Spec describes the rotation relative to the sheath about an axis of rotation associated with the IVUS device, but the Original Spec. fails to describe “relative to the fluid about an axis of rotation associated with the IVUS device.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, it is unclear what the metes and bounds of limitation “relative to the fluid about an axis of rotation associated with the IVUS device” are. If the sheath is fill with fluid and when the cable is rotating, does that mean the fluid in the sheath is NOT rotating? It does not make any sense in physics. When a spiraled coil cable in a fluid filled sheath is rotating, the fluid is ALO rotating. It cannot stand still. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-6 and 15 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2010/0160788, hereinafter Davies ‘788) in view of Sharrow (US 2004/0167440, hereinafter Sharrow ‘440) alone, and/or in view of Gibbon, Jr (US 2014/0257460, hereinafter Gibbons ‘460).
In re claim 1, Davies ‘788 teaches a rotational intravascular ultrasound (IVUS) device, comprising: 
a drive cable comprising an outer surface (0021, the drive cable 120 will always have an outer surface.); 
a sheath (0018, 102) surrounding the drive cable (fig. 1, 102, 120), and configure to be filed with a fluid (102, saline); and 
a transducer coupled to a distal end of the flexible drive cable such that the transducer rotates with the drive cable (fig. 1, 0019, 0020), 
wherein the drive cable is configured to rotate relative to the sheath and the fluid about an axis of rotation associated with the IVUS device (0018, 0021, 0032-0034, 120 rotate within sheath 102)
wherein the drive cable comprises a lubricious saline (0018, saline within 102 which is outer surface of 120) configured to enable uniform rotation of the drive cable and the transducer by reducing rotational frictional forces between the drive cable and the sheath (0018).
Davies ‘788 fails to teach wherein the drive cable comprises a lubricous coating adhered to the outer surface, wherein the lubricious coating is different than the fluid such that the lubricious coating is spaced from the sheath. 
Sharrow ‘440 teaches an outer surface of the coil (i.e. coiled wire, guidewire, 0040, 0056, 0062, 0074-0078, 126, fig. 10, 0075) comprises a lubricious coating (0079) which is a fluoropolymers provide a dry lubricity, and that is different than the saline which is the fluid. 
Sharrow ‘440 teaches a coating layer such as a lubricious coating layer over part or all of the guidewire/coil (0079). 
Hence, Sharrow ‘440 teaches wherein the drive cable (note that a guidewire is also a drive cable) comprises a lubricous coating adhered to the outer surface (0079), wherein the lubricious coating is different than the fluid such (0079) 
It is obvious such coating layer when coated on the coil of Davies ‘788 would still maintain a space from the sheath in order to let the sheath still filled the saline fluid as the design requires to eliminate the presence of air pockets around the transducer shaft 104 that adversely affect image quality.
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788 to include the features of Sharrow ‘440 in order to provide a dry lubricity which improves coil handling and device exchanges while provide the saline solution in the sheath to eliminate the presence of air pockets around the transducer shaft 104 that adversely affect image quality. 
Furthermore, Gibbons ‘460 teaches:
a sheath surrounding the comprises a lubricious coating adhered to the outer surface (0022, 0024, fig. 5), and wherein the lubricious coating is different than the fluid such that the lubricious coating is spaced from the sheath (0023, nylon is a lubricious coating as well. Applicant also described nylon in Spec. para 0031; Gibbons ‘460’s 0024, fig. 5 also teaches a PTFE, both PTEF and nylon are different than saline of 0021).
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788 to include the features of Sharrow ‘440 in order to provide a dry lubricity which improves coil handling and device exchanges while provide the saline solution in the sheath to eliminate the presence of air pockets around the transducer shaft 104 that adversely affect image quality, and/or include the features of Gibbons ‘460 in order to provide both fluid (take advantage of Davies ‘788) and dry lubricant as lubrication materials for coiled wired inside the sheath to reduce air pocket (take advantage of Davies ‘788), reduce friction, reduce gaps between coiled wires and reduce buckling. 
In re claims 2, Davies ‘788 fail to teach wherein the lubricious coating is a hydrophobic coating.
Sharrow ‘440 teaches the lubricious coating is a hydrophobic coating (0079)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788 to include the features of Sharrow ‘440 in order to provide a dry lubricity which improves coil handling and device exchanges.
In re claim 3, Sharrow ‘440 teaches wherein the lubricious coating is a hydrophilic coating (0080).
In re claim 5, Sharrow ‘440 teaches the lubricious coating is a hydrophobic coating which is the same material used by Applicant to configure to reduce rotational friction between the drive cable and the fluid (0079).
In re claim 6, Davies ‘788 teaches wherein the lubricious coating is in direct contact with the drive cable (0018, note that saline within 102 is in direct contact with the drive cable 120).
In re claim 15, Davies ‘788 (0018)/Gibbons ‘460 (0021) teaches wherein the fluid comprises saline

Claim(s) 7-8 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘788, Sharrow ‘440, and/or Gibbons ‘460 in view of Hopkins et al. (US 5,712,229, hereinafter Hopkins ‘229).
In re claims 7-8, Davies ‘788 fail to teach wherein lubricious coating is water-based; wherein lubricious coating is solvent-based.
Hopkins ‘229 teaches wherein lubricious coating is water-based; wherein lubricious coating is solvent-based (abstract, col. 3, lines 4-6; col. 2, lines 19-31; col. 8, lines 10-30, etc.).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788, Sharrow ‘440, and/or Gibbons ‘460 to include the features of Hopkins ‘229 in order to provide inexpensive solution while being environmentally friendly.

Claim(s) 9, 11 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘788, Sharrow ‘440, and/or Gibbons ‘460 in view of Pomeranz (US 5,095,911, hereinafter Pomeranz ‘911).
In re claim 9, Davies ‘788 teaches a lubricant surrounding the drive cable without enclosing the transducer (0018, note that transducer shaft 104 is flushed with the lubricant and that 112 is not surrounded lubricant). 
Pomeranz ‘911 teaches that a flexible wire coil 20 which is coated with a polymeric layer 22 composed of a suitable polymer, such as teflon, polyurethane, and the like (figs. 1-3) which fixedly secured to and surrounding the drive cable/coil without enclosing the transducer (figs. 1-3, col. 6, lines 3-6)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788, Sharrow ‘440, and/or Gibbons ‘460 to include the features of Pomeranz ‘911 in order to cover coils so that the electrical cables of the each wire spiral won’t short the wire. 
In re claim 11, Davies ‘788 teaches wherein the polymer layer is in direct contact with the drive cable (figs. 1-3, col. 6, lines 3-6, note that coated is a direct contact).

Claim(s)s 10 and 12 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘788, Sharrow ‘440, and/or Gibbons ‘460, and Pomeranz ‘911, in view of Sanchez et al. (US 2002/0082548, hereinafter Sanchez ‘548).
In re claims 10 and 12, Davies and Pomeranz ‘911 fail to teach wherein the polymer layer includes at least one of a polyimide layer, or polyimide ethylene layer; wherein the polymer layer is coated with the lubricious coating. 
Sanchez ‘548 teaches: 
[0079] The inner tubular member 130 may be formed from a lubricious material such as high density polyethylene, polyimide, PEEK, or a braided combination thereof, and preferably, is of a tri-layer tubular construction including high density polyethylene as an inner layer, a copolymer of ethylene and acrylic acid such as Primacor from Dow Chemical Co. as a middle layer, and a nylon as the outer layer. 
[0080] The coil member 142 and the stiffening mandrel 150 may, independently, be formed of a metallic material, and are preferably, formed of 304 v stainless steel, NiTi alloy, MP35N, Elgiloy and the like. Non-metallic materials may also be used such as braided polyimide, and high strength polymers such as polyetheretherketone (PEEK), polyetherketone, and polyketone. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788, Sharrow ‘440, and/or Gibbons ‘460 and Pomeranz ‘911 to include the features of Sanchez ‘548 in order to provide alternative lubrication properties to the coating/polymer layer of the coil/drive cable to reduce friction between the drive cable and the sheath. Applicant also have failed to provide any significance of using polyimide material as lubricant. 

Claim(s) 13-14 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘788, Sharrow ‘440, and/or Gibbons ‘460 in view of Lin (US 2012/0077049, hereinafter Lin ‘049).
In re claims 13-14, Davies ‘788, Sharrow ‘440, and/or Gibbons ‘460 fail to teach wherein the lubricious coating is an ultra-violet (UV) adhered lubricious coating; wherein the lubricious coating comprises a primer.
Lin ‘049 teaches wherein the lubricious coating is an ultra-violet (UV) adhered lubricious coating; wherein the lubricious coating comprises a primer (0015, 0033, 0034, 0035, 0048, 0051, 0054, 0049).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788, Sharrow ‘440, and/or Gibbons ‘460 to include the features of Lin ‘049 in order to improves the adhesion of the lubricous coating onto a polymeric or metal surface of the medical device. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument that “Sharrow is directed to a guidewire rather than to a rotational IVUS device. In fact, no portion of Sharrow discloses or suggests a rotational IVUS device, a rotational drive cable, etc. The words "rotate", "drive", "cable", or "IVUS", or their equivalents, do not occur in Sharrow at all … Second, the terms "saline" and "fluid" also do not occur in Sharrow. Thus, Sharrow cannot disclose or suggest "a lubricious coating (0079)... that is different than the saline which is the fluid,” the Examiner recognized that applicant is arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The main reference Davies ‘788 has taught those limitations and Sharrow is used to provide lubrication solutions on a coiled wire which is what the drive cable made of. 
In response to Applicant’s argument that “the advantages of the lubricious coating are not contemplated by Davies and Sharrow … No such problem or solution is disclosed or suggested by Davies and Sharrow, even when combined,” the Examiner disagrees. Davies ‘788 specifically teaches “the transducer shaft 104 is flushed with a sterile fluid, such as saline, within the catheter body 102. The fluid serves to eliminate the presence of air pockets around the transducer shaft 104 that adversely affect image quality. The fluid can also act as a lubricant.” See 0018. Hence, Davies is concerning of lubricious material. Sharrow further explain the lubricious coating (0079-0080). If there isn’t a problem, then neither Davies or Sharrow would mention lubricious materials in the device. Hence, both reference have concerns about friction and lubricous materials that might help to reduce friction. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Specifically Applicant argues that “Sharrow is not directed to a rotational intravascular ultrasound (IVUS) device but to "a guidewire" (see Sharrow, Abstract). Therefore, such motivation to combine has not been established.”
In this case, Davies teaches that saline can act as both lubricant and reducing air pocket which are two problems that Davies needs to resolve. Sharrow is used to change a lubricant material from saline material to dry lubricant material for the purpose of ensuring that the dry lubricant material stays onto the drive cable of Davies just as it stays on the coiled wired of Sharrow while the saline of Davies still present to provide reduction of air pockets. Dry lubricant can provide better lubrications than saline alone. The Examiner has clearly explained above and explained the motivations. 
In response to Applicant’s argument that “The Office Action has not demonstrated that such ‘a lubricious coating adhered to the outer surface and configured to enable uniform rotation of the drive cable and the transducer by reducing rotational frictional forces between the drive cable and the sheath’ was known or would have been obvious prior to the present disclosure,” the Examiner disagrees. The Examiner has provided the references that reads on the same type of lubricious coating on the same outer surface as claimed. If such coating on such outer surface enable uniform rotation of the drive cable and the transducer by reducing rotational frictional forces between the drive cable and the sheath for the Applicant’s device, the materials on the same location cited by the Examiner would have enable uniform rotation of the drive cable and the transducer by reducing rotational frictional forces between the drive cable and the sheath. Applicant has failed to show the difference in materials or locations that would have not resulted in a different reduction in friction in the device. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793